Citation Nr: 0739621	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  05-31 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois




THE ISSUES

1.  Entitlement to an initial compensable evaluation for the 
service-connected left ventricular hypertrophy.  

2.  Entitlement to an initial compensable evaluation for the 
service-connected sinusitis.  

3.  Entitlement to an initial compensable evaluation for the 
service-connected scar on the lower back.  

4.  Entitlement to an initial compensable evaluation for the 
service-connected left varicocele.  






REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from August 1983 to 
October 2003.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
RO in Muskogee, Oklahoma that inter alia granted service 
connection for the disabilities shown on the title page and 
assigned each a noncompensable initial evaluation effective 
November 1, 2003, the day after the veteran's separation from 
service.  

Custody of the file was subsequently transferred to the RO in 
Chicago, Illinois, which is currently VA's Agency of Original 
Jurisdiction (AOJ).  

As the claims before the Board involves a request for higher 
initial rating following the grant of service connection, the 
Board has characterized those issues in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  

The veteran testified before the undersigned Veterans' Law 
Judge in a hearing at the RO in St. Louis, Missouri in 
September 2007.  During the hearing the veteran presented 
additional VA and non-VA medical records for inclusion in the 
file, with a waiver of original RO review; the Board has 
accepted this evidence for inclusion in the record on appeal.  
See 38 C.F.R. § 20.800.

During the hearing the veteran withdrew his appeal on the 
issue of entitlement to a compensable initial rating for the 
service-connected residuals of right index finger 
dislocation.  The withdrawal of that issue from his appeal is 
reflected in the transcript of the hearing, which is of 
record.  

The Board's decision on the issue of initial rating of the 
service-connected scar on the lower back is set forth 
hereinbelow.  

The other issues on appeal (initial ratings of the service-
connected left ventricular hypertrophy, sinusitis, and left 
varicocele) are addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  From November 1, 2003, the service-connected scar on the 
lower back has been shown to be stable and superficial, not 
painful on examination, not causing loss of function of the 
affected body part, and covering an area less than 144 square 
inches (929 sq. cm.).  



CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
the service-connected lower back scar are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.118 
including Diagnostic Code 7802 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

As noted in detail in the Remand section below, the notice 
requirements of VCAA have not been complied with.  

Any VCAA notice error is presumed to be prejudicial, and it 
is VA's burden to rebut the presumption.  Sanders v. 
Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007).  However, 
where there is extensive factual development of a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in developing the claim, 
the VCAA does not apply.  Wensch v. Principi, 15 Vet. App. 
362 (2001).  

Similarly, no further notice or assistance to veteran is 
required, under VA's duty to assist in developing a claim, if 
record on appeal demonstrates the futility of any further 
evidentiary development and that there is no reasonable 
possibility that further assistance would assist veteran in 
substantiating his claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d (Fed. Cir. 2002); Delacruz v. 
Principi, 15 Vet. App. 143 (2001).  

Specifically regarding the issue herein decided (evaluation 
of the service-connected scar on the veteran's back), the 
Board finds that failure to provide adequate VCAA notice has 
not been prejudicial to the veteran because rating of scars 
is entirely dependent on the characteristics of the scar on 
examination - the size of the scar, whether the scar is deep 
or superficial, whether the scar is stable versus unstable, 
and whether the scar is painful or tender on examination.  

The veteran has been afforded appropriate VA examination 
documenting the characteristics of the scar, and the veteran 
has testified that the scar is not painful.  There is 
accordingly no reasonable prospect that remand for VCAA 
notice would result in the veteran producing any additional 
evidence relevant to the rating for his service-connected 
scar.  

The Board notes in this regard that strict adherence to the 
requirements of the law does not dictate an unquestioning, 
blind adherence in the fact of overwhelming evidence in 
support of the result of a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to claimant.  Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).  See also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands that would only result in 
imposing additional burdens on VA, with no benefit flowing to 
the claimant, are to be avoided).  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim herein 
decided.  

The veteran's service treatment record (STR) and post-service 
VA medical records are on file.  The veteran has not 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
additional records that should be obtained before the claim 
is adjudicated.  

The veteran has been afforded VA medical examinations that 
recorded the characteristics of his service-connected back 
scar, the most recent in March 2005.  

The veteran has not asserted that the March 2005 examination 
was inadequate in any way, and has not asserted that the scar 
has become worse since the last examination.  Further, it is 
unlikely that a stable, superficial scar residual to surgery 
performed in 2003 would become worse after March 2005.    The 
veteran has been afforded a hearing before the Board, during 
which he presented oral evidence in support of his claim and 
also presented additional documentary evidence for inclusion 
in the record.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for initial 
evaluation of the service-connected scar on the back.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

Given the nature of claims for initial evaluation, the Board 
has considered all evidence of severity since the effective 
date for service connection, November 1, 2003.  

The veteran's lower back scar has been rated under the 
criteria of 38 C.F.R. § 4.118 (schedule of ratings for the 
skin).  

Scars other than the head, face, or neck may be rated under 
DC 7801 if they are deep (associated with underlying soft 
tissue damage) or cause limitation of motion.  As noted in 
more detail below, the veteran's scar is superficial and does 
not cause limitation of motion of the lower back, so DC 7801 
is not appropriate.  

Superficial scars (not associated with underlying soft tissue 
damage) other than the head, face or neck that do not cause 
limited motion may be rated under DC 7802.   As noted in more 
detail below, the veteran's scar is superficial and does not 
cause limitation of motion, so DC 7802 is appropriate.  

Superficial unstable scars (where for any reason there is 
frequent loss of skin covering over the scar) may be rated 
under DC 7803.  As noted in more detail hereinbelow, the scar 
on the veteran's lower back is not unstable, so DC 7803 is 
not for application.  

Superficial scars that are painful on examination may be 
rated under DC 7804.  As noted in more detail below, the scar 
on the veteran's lower back is not painful on examination, so 
DC 7804 is not for application.  

Finally, any other scars may be rated under DC 7805 based on 
limitation of function of the affected body part.  The 
veteran's scar does not cause limitation of function of his 
lower back, so DC 7805 is not for application.  

Accordingly, the only DC appropriate for rating the veteran's 
back scar is DC 7802. DC 7802 provides for rating of 10 
percent disabling if covering an area of 144 square inches 
(929 sq. cm.) or greater.  

The veteran's pre-discharge examination in March 2003 is 
silent in regard to the surgery scar.  

The rating decision on appeal, issued in December 2003, 
granted service connection for the scar as an unclaimed 
condition based on STR that documented surgical removal of a 
dermatofibrosarcoma from the back during service, with an 
excision site of 5.5 cm. by 3.5 cm. by 1.3 cm.  

The veteran had a VA medical examination in March 2005 during 
which he reported no specific pains or problems related to 
the scar on his left flank, although he complained of 
occasional discomfort of an unrelated scar on his left chest.  
The examiner observed a 1 cm. scar on the left flank that was 
nontender to palpation and only slightly disfiguring.  

The examiner noted that the scar was asymptomatic and without 
evidence of breakdown.  The back scar and chest scar together 
comprised less than one percent of the veteran's body surface 
area.  A color photograph of the scar, taken in March 2005, 
shows a scar that appears to be approximately 1 inch long by 
.5 inch wide, tapering to .25 inch wide.

The veteran testified before the Board in September 2007 that 
the scar was not painful.  
 
Based on the evidence, the Board finds that there is no 
evidence that the service-connected residual scar meets the 
criteria for a compensable rating.  Examination shows that 
the scar is superficial, stable, not painful on examination, 
not causing loss of function of the affected body part, and 
covering an area less than 144 square inches (929 sq. cm.).  

There is accordingly no applicable diagnostic code under 
which a compensable rating can be assigned.  Accordingly, the 
claim for increase must be denied on this record.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

In this case, the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt rule does not apply.  
Gilbert, id; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  




ORDER

An increased, compensable initial evaluation for the service-
connected scar on the lower back is denied.  



REMAND

The Board finds that further development is required on the 
issues of initial ratings of the service-connected left 
ventricular hypertrophy, sinusitis, and left varicocele 
before those issues can be reviewed by the Board on appeal.  

As noted above, the veteran has not received adequate VCAA 
notice in regard to the issues on appeal.  Specifically, 
notification to claimant must specify evidence, if any, that 
VA will obtain and evidence, if any, that claimant must 
obtain.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet, App. 370 (2002); 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.  At no point has the veteran been 
advised of the elements required by Quartuccio.  

The Board notes that the veteran has received Quartuccio 
notice in regard to unrelated claims that were adjudicated by 
the RO after the rating decision on appeal.  

However, VCAA requires "a deliberate act of notification 
directed to meeting the requirements of section 5103, not an 
assemblage of bits of information drawn from multiple 
communications issued for unrelated purposes."  Mayfield v. 
Nicholson, 444 F.3d 1328, 1332-1333 (Fed. Cir. 2006)  

Any VCAA notice error is presumed to be prejudicial, and it 
is VA's burden to rebut the presumption.  Sanders v. 
Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007).  The 
presumption may be rebutted by actual knowledge; however, in 
this case there is no evidence in the file - including the 
testimony of the veteran before the Board - that demonstrates 
actual knowledge by the veteran of the duties to notify and 
assist imposed on VA by VCAA.  

Accordingly, the Board finds that the issues identified 
herein must be remanded to the RO for issuance of adequate 
VCAA notice to the veteran of the evidence required to 
support his claims for higher initial rating, and of the 
respective duties of VA and the claimant in obtaining such 
evidence.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The Board also finds that further medical examination is 
required on the issues of evaluation of the service-connected 
LVH and the varicocele.  

Rating of LVH is based primarily on METs as observed during 
cardiac stress test.  The file indicates that the veteran has 
not had a stress test since 1999 while he was still in 
service; the Board finds that data in 1999 are simply too old 
to serve as a basis for current evaluation.  Accordingly, a 
new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  

Rating of a varicocele is based primarily on urinary voiding 
dysfunction; i.e., frequency of voiding by day and by night.  
The VA examinations of record make no mention of voiding 
dysfunction, but the veteran testified before the Board that 
he voids up to five times per night and almost hourly during 
the day; he also stated that he had not previously reported 
the voiding problems because he was unaware that his 
disability was being rated on such symptoms.  

The Board finds that the veteran should be afforded a VA 
examination at this point to determine whether the newly-
reported voiding dysfunction is due to service-connected 
varicocele or some unrelated disorder.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The RO should take appropriate steps 
to send to the veteran and his 
representative a letter requesting that 
he provide sufficient information, and if 
necessary authorization, to enable the RO 
to obtain any additional evidence not 
currently of record that pertains to the 
initial evaluation of LVH, sinusitis, and 
varicocele.  

The RO's letter should advise the veteran 
of the evidence that is needed to 
substantiate the claims; the evidence, if 
any, to be obtained by VA; the evidence, 
if any, to be provided by the claimant; 
and, a request that the veteran provide 
any evidence in the claimant's possession 
that pertains to the claims.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio, 16 Vet. App. at 187.

The RO should ensure that its letter meets the 
criteria of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by him, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  

If any records sought are not obtained, 
the RO should notify the appellant and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe the 
further action to be taken.  

3.  The RO should schedule the veteran 
for a VA examination at an appropriate 
medical facility.  The entire claims file 
must be made available to the 
physician(s) designated to examine the 
veteran, and the examiner(s) should 
indicate in the report that the entire 
file was reviewed.  

The examination report should include 
discussion of the veteran's documented 
medical history and the veteran's 
subjective assertions.  All appropriate 
tests and studies should be accomplished 
and all clinical findings should be 
reported in detail.  

Based on the review of the file, 
examination of the veteran, and the 
results of all diagnostics and tests, the 
examiner should specifically identify the 
current severity of the service-connected 
LVH, stated in terms conforming to the 
applicable rating criteria of 38 C.F.R. 
§ 4.104.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  

The examiner should also identify the 
current severity of the service-connected 
varicocele in terms conforming to the 
applicable rating criteria of 38 C.F.R. 
§ 4.115(b).  The examiner should 
specifically state whether the veteran's 
reported voiding dysfunction is due to or 
aggravated by the service-connected 
varicocele.

If the examiner cannot state the requested 
opinion without resorting to speculation, 
he should so indicate.  The examiner 
should set forth all examination findings 
and diagnoses, along with the compete 
rationale for all conclusions reached.  

4.  When the actions requested above have 
been completed, the RO should 
readjudicate the issue of initial 
evaluation of the service-connected LVH, 
sinusitis and varicocele.  
 
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should furnish to the appellant 
and his representative a Supplemental 
Statement of the Case (SSOC) and afford 
them an opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West 2002 & Supp. 2007).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


